Title: From Thomas Jefferson to Justus Erich Bollmann, 6 December 1804
From: Jefferson, Thomas
To: Bollmann, Justus Erich


                  
                     Dear Sir 
                     
                     Washington Dec. 6. 04.
                  
                  I now enclose you a note of the US bank at this place on that at N. York for five hundred and forty six dollars forty three cents, the amount of the wines, with my thanks for your trouble in procuring them. they prove to be very good. that of the largest quantity answers in quality to what we had last year with only the difference which the circumstance of less age probably produces. the Tokay is much superior to what you sent me the last year under that name. it is a great pity the wine of the large parcel was so dear. it is very much esteemed by all who drink it & preferred to all others. it comes dearer than you imagined; the bottles being sensibly less than those of the last year. they are about half way between those & the French bottle. Accept my friendly salutations & assurances of great respect
                  
                     Th: Jefferson 
                     
                  
               